
	
		I
		112th CONGRESS
		1st Session
		H. R. 661
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Ms. Foxx introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  rollovers from other retirement plans into simple retirement
		  accounts.
	
	
		1.Rollovers permitted from
			 other retirement plans into simple retirement accounts
			(a)In
			 generalSubparagraph (B) of
			 section 408(p)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 except in the case of a rollover contribution described in subsection
			 (d)(3)(G) or a rollover contribution otherwise described in subsection (d)(3)
			 or in section 402(c), 403(a)(4), 403(b)(8), or 457(e)(16) which is made after
			 the 2-year period described in section 72(t)(6), before with
			 respect to which the only contributions allowed.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after the date of the enactment of this Act.
			
